Citation Nr: 1102735	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-24 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for Raynaud's 
syndrome prior to July 13, 2009 and 10 percent beginning on July 
13, 2009.

2.  Entitlement to an initial compensable rating for varicose 
veins of the left lower extremity prior to July 13, 2009 and 10 
percent beginning on July 13, 2009.

3.  Entitlement to an initial compensable rating for varicose 
veins of the right lower extremity prior to July 13, 2009 and 10 
percent beginning on July 13, 2009.

4.  Entitlement to an initial compensable rating for arthritis of 
the right elbow prior to July 13, 2009 and 10 percent beginning 
on July 13, 2009.

5.  Entitlement to an initial compensable rating for right knee 
chondromalacia prior to July 13, 2009 and 10 percent beginning on 
July 13, 2009.

6.  Entitlement to an initial compensable rating left knee 
chondromalacia prior to July 13, 2009 and 10 percent beginning on 
July 13, 2009.

7.  Entitlement to an initial compensable rating for left 
testicle varicocele.

8.  Entitlement to an initial compensable rating for calcified 
tendinosis of the left hand to include a left index finger 
injury.

9.  Entitlement to an initial compensable rating for calcified 
tendinosis of the right hand to include a right third finger 
injury.

10.  Entitlement to service connection for a left leg disorder 
other than radiculopathy, claimed as a neurological condition of 
the left lower extremity.

11.  Entitlement to service connection for a left foot disorder, 
claimed as a neurological condition of the left lower extremity.

12.  Entitlement to service connection for a left shoulder 
disorder, claimed as a neurological condition of the left upper 
extremity.

13.  Entitlement to service connection for a right shoulder 
disorder.

14.  Entitlement to service connection for a right hip disorder.

15.  Entitlement to service connection for a left arm disorder 
other than radiculopathy, claimed as a neurological condition of 
the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to August 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which, in pertinent part, granted the Veteran's claims 
for service connection for Raynaud's disease, left testicle 
varicocele, bilateral knee chondromalacia, right elbow arthritis, 
bilateral hand calcific tendinosis and bilateral varicose veins 
of the lower extremities.  An initial noncompensable rating was 
assigned for each of these disabilities.

In addition, this rating decision denied his claims for service 
connection for a left leg disability, a left foot disability, a 
bilateral shoulder disability, a left arm disability and a right 
hip disability.

Jurisdiction over this matter was transferred to the Roanoke, 
Virginia RO immediately after the issuance of the May 2006 rating 
decision.

In a January 2007 notice of disagreement, the Veteran's 
representative indicated that he was objecting to the 
determinations made with regard to the instant claims.  An 
attached statement from the Veteran indicated that he wished to 
file a "notice of disagreement" to the May 2006 rating decision 
but did not specify which claims he was objecting to.  Therefore, 
only the instant claims are before the Board for its 
consideration.

The issues of entitlement to an increased rating for 
lumbar spine degenerative joint disease and cervical spine 
degenerative joint disease have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Board therefore does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's Raynaud's syndrome manifested by characteristic 
attacks that occurred at least daily throughout the course of 
this appeal; the record was negative for evidence of two or more 
digital ulcers.

2.  For the period prior to July 13, 2009, the Veteran's 
bilateral varicose veins manifested by subjective complaints of 
intermittent extremity pain; the evidence was negative for edema 
or the treatment of aching and fatigue in either extremity with 
the elevation of that extremity or the use of compression of 
hosiery. 

3.  For the period beginning on July 13, 2009, the Veteran's 
bilateral varicose veins manifested by intermittent edema of the 
lower extremities that was relieved by the elevation of the 
extremity or the use of compression hosiery, stasis pigmentation 
and eczema; the record was negative for persistent edema.

4.  The Veteran is right hand dominant.

5.  For the period prior to July 13, 2009, the Veteran's right 
elbow arthritis manifested by X-ray evidence of arthritis with 
subjective complaints of pain; the clinical evidence was negative 
for elbow ankylosis, forearm flexion to be limited to 90 degrees, 
forearm extension to be limited to 75 degrees, impairment of the 
flail joint, nonunion of the ulna or radius, limitation pronation 
lost beyond the last quarter of arc or additional loss of motion 
due to pain, fatigue, weakness or lack of endurance following 
repetitive movement or during flare-ups.

6.  For the period beginning on July 13, 2009, the Veteran's 
right elbow arthritis manifested by pain at the end of flexion, 
extension, supination and pronation and subjective complaints of 
constant pain; the clinical evidence was negative for elbow 
ankylosis, forearm flexion to be limited to 90 degrees, forearm 
extension to be limited to 75 degrees, impairment of the flail 
joint, nonunion of the ulna or radius, limitation pronation lost 
beyond the last quarter of arc or additional loss of motion due 
to pain, fatigue, weakness or lack of endurance following 
repetitive movement or during flare-ups.

7.  For the period prior to July 13, 2009, the Veteran's 
bilateral knee chondromalacia manifested by crepitus and 
subjective complaints of pain; the clinical evidence was negative 
for knee ankylosis, flexion limited to 45 degrees, extension 
limited to 10 degrees, slight recurrent subluxation, slight 
lateral instability, the removal of semilunar cartilage, malunion 
of the tibia and fibula, X-ray evidence of arthritis and 
additional loss of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movement or during flare-ups.

8.  For the period beginning on July 13, 2009, the Veteran's 
bilateral knee chondromalacia manifested by right knee pain at 
full flexion and subjective complaints of bilateral knee pain, 
weakness and instability; the clinical evidence was negative for 
knee ankylosis, moderate recurrent subluxation, moderate lateral 
instability, dislocated semilunar cartilage, flexion limited to 
30 degrees, extension limited to 15 degrees or malunion of the 
tibia and fibula with a moderate knee deformity and additional 
loss of motion due to pain, fatigue, weakness or lack of 
endurance following repetitive movement or during flare-ups.

9.  For the period prior to July 13, 2009, the Veteran's left 
testicle varicocele manifested by subjective complaints of 
swelling and pain; the record was negative for evidence of 
physical impairment to the penis, complete atrophy of a testis, 
removal of a testis, impotence, a voiding dysfunction requiring 
the use of absorbent materials, a daytime voiding interval 
between two and three hours or awakening to void two times per 
night.

10.  For the period beginning on July 13, 2009, the Veteran's 
left testicle varicocele manifested by a daytime voiding interval 
between two and three hours, awakening to void two times per 
night and subjective complaints of swelling and pain; the record 
was negative for evidence of physical impairment of the penis, 
complete atrophy of both testis, removal of both testis, 
impotence, a voiding dysfunction requiring the use of absorbent 
materials, a daytime voiding interval between one and two hours 
or awakening to void three to four times per night.

11.  Throughout the course of this appeal, the Veteran's 
calcified tendinosis of the left hand with left index finger 
injury manifested by full index finger extension and subjective 
complaints of pain, numbness and reduced grip strength; the 
clinical evidence was negative for left index finger ankylosis, 
index finger extension that was limited to no more than 30 
degrees and a gap of less than one inch (2.5 c.m.) between the 
fingertip and the proximal transverse crease of the palm.

12.  Throughout the course of this appeal, the Veteran's 
calcified tendinosis of the right hand with a right third finger 
injury manifested by subjective complaints of pain, numbness and 
reduced grip strength; the clinical record was negative for 
ankylosis of the right third finger, amputation of the right 
third finger or the inability to use the right hand.

13.  The Veteran does not suffer from a currently diagnosed left 
leg disorder other than radiculopathy.

14.  The Veteran does not suffer from a currently diagnosed left 
foot disorder.

15.  The Veteran does not suffer from a currently diagnosed left 
shoulder disorder.

16.  The Veteran does not suffer from a currently diagnosed right 
shoulder disorder.

17.  The Veteran does not suffer from a currently diagnosed right 
hip disorder.

18.  The Veteran does not suffer form a currently diagnosed left 
arm disorder other than radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for Raynaud's 
syndrome have been met throughout the course of this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 
4.104, Diagnostic Code (DC) 7117 (2010).

2.  The criteria for an initial compensable rating for varicose 
veins of the left lower extremity prior to July 13, 2009 and in 
excess of 10 percent beginning on July 13, 2009 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.10, 4.104, DC 7120 (2010).

3.  The criteria for an initial compensable rating for varicose 
veins of the right lower extremity prior to July 13, 2009 and in 
excess of 10 percent beginning on July 13, 2009 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.10, 4.104, DC 7120 (2010).

4.  The criteria for an initial 10 percent rating for right elbow 
arthritis prior to July 13, 2009 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.40, 4.59, 
4.71, 4.71a, DCs 5003, 5010, 5205-5213 (2010).

5.  The criteria for an initial rating in excess of 10 percent 
for right elbow arthritis beginning on July 13, 2009 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.10, 4.20, 4.40, 4.59, 4.71, 4.71a, DCs 5205-5213 (2010).

6.  The criteria for an initial compensable rating for right knee 
chondromalacia prior to July 13, 2009 and in excess of 10 percent 
after July 13, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.40, 4.59, 4.71, 
4.71a, DCs 5256-5263 (2010).

7.  The criteria for an initial compensable rating for left knee 
chondromalacia prior to July 13, 2009 and in excess of 10 percent 
after July 13, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.40, 4.59, 4.71, 
4.71a, DCs 5256-5263 (2010).

8.  The criteria for an initial compensable rating for left 
testicle varicocele prior to July 13, 2009 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 4.1-4.10, 
4.20, 4.115a, 4.115b, DCs 7520-7524 (2010).

9.  The criteria for an initial 10 percent rating for left 
testicle varicocele beginning on July 13, 2009 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 4.1-4.10, 
4.20, 4.115a, 4.115b, DCs 7520-7524 (2010).

10.  The criteria for an initial compensable rating for calcified 
tendinosis of the left hand and left index finger injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 
4.1-4.10, 4.20, 4.71a, DCs 5309, 5225, 5529 (2010).

11.  The criteria for an initial compensable rating for calcified 
tendinosis of the right hand and right third finger injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   
§§ 4.1-4.10, 4.20, 4.71a, DCs 5309, 5155, 5227, 5230 (2010).

12.  The criteria for entitlement to service connection for a 
left leg disorder other than radiculopathy have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

13.  The criteria for entitlement to service connection for a 
left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

14.  The criteria for entitlement to service connection for a 
left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

15.  The criteria for entitlement to service connection for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

16.  The criteria for entitlement to service connection for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

17.  The criteria for entitlement to service connection for a 
left arm disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The instant claims for an increased rating arise from 
disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
Veteran's claims for an increased initial rating.

The Veteran was provided with VCAA notice with regard to his 
various claims for service connection in an October 2005 letter.  
This letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance VA 
could provide in obtaining evidence.  In addition, this letter 
informed him that he should submit any information relevant to 
his claims.  This letter provided proper preadjudication notice 
in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were provided 
in the preadjudication October 2005 letter.  Unfortunately, the 
Veteran has not been provided with notice regarding the remaining 
elements of proper Dingess notice.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  However, as the instant service 
connection claims are being denied, and no rating or effective 
date is being assigned, the Veteran has suffered no prejudice 
from the deficiency with regard to these elements.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records and excerpts 
of his service personnel records have been obtained.  He has been 
afforded several QTC examinations and sufficient medical opinions 
have been obtained.  Although the Veteran has indicated that he 
disagreed with the initial ratings assigned for the instant 
claims, he has not alleged that his disabilities have worsened 
since his last examination.  In addition, the Veteran has not 
identified any providers for which he received current treatment 
nor has he completed the appropriate authorization which would 
allow VA to obtain such records.  VA is only obligated to obtain 
records that are adequately identified and for which necessary 
releases have been submitted.  38 C.F.R. § 3.159(c)(1).

In a July 2009 statement, the Veteran argues that the November 
2005 examiner "may not have correctly conveyed my responses, 
symptoms, etc." in the examination report.  The Veteran does not 
detail what deficiencies he believed to be present in the 
November 2005 examination and does not provide any specific 
evidence that the information contained in the November 2005 
examination report was inaccurate or improperly conveyed.  The 
Board therefore finds his argument to lack merit.  

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent information to be obtained, VA 
may proceed with the consideration of the Veteran's claims.


Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Raynaud's Syndrome 

The Veteran contends that the severity and frequency of his 
Raynaud's syndrome warrants a higher rating.

Raynaud's Syndrome warrants a 10 percent rating when 
characteristic attacks occur one to three times per week and a 20 
percent rating where there are characteristic attacks occurring 
four to six times per week.  A 40 percent rating is warranted 
where there are characteristic attacks occurring at least daily 
and a 60 percent rating is warranted with two or more digital 
ulcers and a history of characteristic attacks.  A 100 percent 
rating is warranted with two or more digital ulcers plus 
autoamputation of one or more digits and a history of 
characteristic attacks.  38 C.F.R. § 4.104, DC 7117.

Characteristic attacks consist of sequential color changes of the 
digits of one or more extremities lasting minutes to hours, 
sometimes with pain and paresthesias, and precipitated by 
exposure to cold or by emotional upsets.  These rating are for 
the disease as a whole, regardless of the number of extremities 
involved or whether the nose or ears are involved.  38 C.F.R. § 
4.104, DC 7117, Note.

A November 2005 QTC examination reflected the Veteran's 
complaints of sequential color change of the digits with pain and 
numbness in his fingers and toes that occurred on a daily basis, 
particularly in the winter.  Laryngeal edema, erythromelalgia, 
current treatment or the use of medication were denied.  Physical 
examination noted the presence of Raynaud's syndrome in all of 
the toes of the feet with a purplish discoloration of all toes.  
Both the ventral aspect of both feet and the foot were cold.  
There was no residual ulceration, amputation, angioneurotic edema 
or erythromelalgia.  Following this examination, a diagnosis of 
Raynaud's disease was made.

In a July 2009 statement, the Veteran reported that his fingers 
and toes turned pale or white and became cold or numb when 
exposed to cold temperatures, emotional upsets or sometimes while 
"doing nothing."  His finger tips, toes and the bottoms of his 
feet turn blue if this exposure was prolonged.  This can last 
from minutes to several hours.  Cold air conditioning in a room 
can cause these outbreaks to occur.  In addition, his feet and 
hands felt cold and clammy and he may break out into sweat for no 
apparent reason a couple of times per day.  He often experienced 
swelling, tingling, numbness and throbbing pain along with 
increased skin temperature.

A July 13, 2009 QTC examination reflected the Veteran's reports 
of erythromelalgia involving the tips of his fingers and toes 
that occurred as often as five times per week and that each 
episode lasted for about five hours.  He also reported a history 
of Raynaud's syndrome involving the tips of his fingers, toes, 
ankles and the bottom of his feet that occurred as often as three 
times per week.  He was not receiving any treatment for this 
condition.  Physical examination revealed coldness in the hands 
and feet bilaterally and was negative for digital ulceration or 
autoamputation of the digits.  There was no erythromelalgia 
present.  Following this examination, a diagnosis of Raynaud's 
disease was made.

The Veteran reported characteristic attacks of Raynaud's syndrome 
that occurred daily in the November 2005 examination and appears 
to indicate in the July 2009 examination that Raynaud's syndrome 
occurred three times per week and that erythromelalgia occurred 
as often as five times per week.  He detailed the substance of 
the attacks but did not indicate the frequency of the attacks in 
his July 2009 statement.  Applying all reasonable doubt in favor 
of the Veteran, the Board finds that a 40 percent rating is 
warranted throughout the course of this appeal for characteristic 
attacks that occurred at least daily.  38 C.F.R. § 4.104, DC 
7117.  A rating in excess of 40 percent is not warranted as the 
record was negative for evidence of two or more digital ulcers.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Bilateral Lower Extremity Varicose Veins 

The Veteran contends that he is entitled to a higher rating for 
his bilateral lower extremity varicose veins due to the 
continuous aching and fatigue present in his legs.

Asymptomatic varicose veins that are palpable or visible warrant 
a noncompensable rating.  Intermittent edema of the extremity or 
aching and fatigue in the left after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity or 
compression hosiery warrants a 10 percent rating.  Persistent 
edema, incompletely relieved by elevation of an extremity, with 
or without beginning stasis pigmentation or eczema warrants a 20 
percent rating.  38 C.F.R. § 4.104, DC 7120. 

Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration warrants a 40 percent rating.  
Persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration warrant a 60 percent rating.  
Massive, board-like edema with constant pain at rest warrants a 
100 percent rating.  Id.

A November 2005 QTC examination reflected the Veteran's 
complaints of occasional pain in the lower extremities after 
prolonged standing or walking but that he was asymptomatic "most 
of the time."  He denied taking any treatment or medication for 
this condition and reported that he did not require the use of 
any devices for ambulation.  Physical examination revealed the 
presence of varicose veins in both lower extremities without 
ulcers, edema, elevated edema, stasis pigmentation or eczema.  
Following this examination, a diagnosis of bilateral varicose 
veins was made.

In a July 2009 statement, the Veteran reported that he had 
visible varicose veins on both lower extremities.  He experienced 
constant aching and fatigue in his legs as a result of prolonged 
standing or walking.  He was not able to stand in place for more 
than one minute without having to shift around to alleviate the 
pain.  His legs "tire out" and he has used compression hosiery 
with some success.  His intermittent edema will subside if he 
elevated his legs.

A July 13, 2009 QTC examination reflected the Veteran's 
complaints of lower extremity pain after prolonged standing or 
walking and dark pigmentation of the skin.  He denied leg edema, 
eczema or ulcerations.  He was not receiving any treatment for 
this condition.  Physical examination revealed varicose veins 
present on the bilateral extremities with stasis pigmentation and 
eczema.  Examination was negative for ulcers, edema or elevated 
edema bilaterally.

A compensable rating for varicose veins prior to July 13, 2009 
requires intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking with 
symptoms which were relieved by elevation or the extremity or the 
use of compression hosiery.  The November 2005 examination was 
negative for edema.  The clinical evidence was negative for the 
use of compression hosiery or the elevation of an extremity and 
the Veteran reported undergoing no treatment for this condition 
in the November 2005 examination.  In addition, the Veteran did 
not report experiencing edema during this examination and noted 
that he was asymptomatic most of the time.  A compensable rating 
prior to July 13, 2009 is therefore not warranted for either 
extremity.  38 C.F.R. § 4.104, DC 7120.

A rating in excess of 10 percent for the Veteran's bilateral 
lower extremity varicose veins beginning on July 13, 2009 
requires persistent edema that was incompletely relieved by the 
elevation of an extremity, either with or without the beginning 
of stasis pigmentation or eczema.  The July 2009 examination was 
negative for edema and the Veteran subjectively reported 
intermittent edema in his July 2009 statement.  Any edema that 
was present in the lower extremities therefore cannot be said to 
be persistent.  A rating in excess of 10 percent is therefore not 
warranted after July 13, 2009.  Id.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Right Elbow Arthritis 

The Veteran contends that the severity of his right elbow 
disability warrants a higher rating.  This disability is rated by 
analogy under the diagnostic codes for impairment of the flail 
joint and traumatic arthritis.

Joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius warrants a 
20 percent rating.  38 C.F.R. § 4.71a, DC 5209.  Nonunion of the 
radius and ulna with the flail false joint of the major extremity 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5210.

Traumatic arthritis is evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is non-compensable, a rating of 10 percent 
is for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent evaluation is merited for X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent rating is merited for X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, DC 5003.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain. DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997); 38 C.F.R. § 4.59.

The normal range of motion for the elbow is flexion to 145 
degrees and extension to zero degrees.  Normal pronation is from 
zero to 80 degrees and normal supination is from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

This disability also implicates other potential diagnostic codes.  
Limitation of flexion of the forearm for the major extremity 
warrants a noncompensable rating if limited to 110 degrees, a 10 
percent rating if limited to 100 degrees, a 20 percent rating if 
limited to 90 degrees, a 30 percent rating if limited to 70 
degrees, a 40 percent rating if limited to 55 degrees and a 50 
percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5206.

Limitation of extension of the forearm for the major extremity 
warrants a 10 percent rating if limited to 45 degrees or 60 
degrees, a 20 percent rating if limited to 75 degrees, a 30 
percent rating if limited to 90 degrees, a 40 percent rating if 
limited to 100 degrees and a 50 percent rating if limited to 110 
degrees.  38 C.F.R. § 4.71a, DC 5207.

A 20 percent rating is warranted where forearm flexion was 
limited to 100 degrees and extension was limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5208.

For the major extremity, a 10 percent rating is warranted for 
nonunion of the ulna with bad alignment and a 20 percent rating 
is warranted for nonunion of the lower half.  A 30 percent rating 
is warranted for nonunion in the upper half of the minor 
extremity with false movement and without loss of bone substance 
or deformity and a 40 percent rating i warranted for loss of bone 
substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  38 C.F.R. § 4.71a, DC 5211.

For the major extremity, a 10 percent rating is warranted for 
nonunion of the radius with bad alignment and a 20 percent rating 
is warranted for nonunion of the radius of the major or minor 
upper extremity in the upper half.  A 30 percent rating for the 
major extremity are also provided for nonunion in the lower half 
with false movement and without loss of bone substance.  A 40 
percent rating is warranted for nonunion in the lower half with 
false movement with loss of bone substance or deformity.  
38 C.F.R. § 4.71a, DC 5212.

Limitation of supination of the forearm to 30 degrees or less for 
the major extremity warrants a 10 percent rating.   Limitation of 
pronation of the forearm that is lost beyond the last quarter of 
the arc and the hand does not approach full pronation warrants a 
20 percent rating and motion lost beyond the middle of the arc 
warrants a 30 percent rating.  Bone fusion with loss of 
supination and pronation of the forearm warrants a 40 percent 
rating.  38 C.F.R. 4.71a, DC 5213.

Ankylosis of the elbow is rated DC 5205.  Favorable ankylosis of 
the major elbow at an angle between 90 degrees and 70 degrees 
warrants a 40 percent rating.  Intermediate ankylosis at an angle 
of more than 90 degrees, or between 70 degrees and 50 degrees 
warrants a 50 percent rating.  Unfavorable ankylosis of the major 
elbow, at an angle of less than 50 degrees or with complete loss 
of supination or pronation warrants a 60 percent rating.  38 
C.F.R. § 4.71a, DC 5205.

A November 2005 QTC examination reflected the Veteran's reports 
of constant right elbow pain and soreness.  He used over-the-
counter medication to treat this condition.  Physical examination 
noted the humerus, radius and ulna to be normal.  Flexion was 
from zero degrees to 145 degrees, extension was to zero degrees, 
supination was from zero degrees to 85 degrees and pronation was 
from zero degrees to 80 degrees.  Range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination following repetitive use or during 
flare-ups.  Motor and sensory functions in the right upper 
extremity were normal.  Right biceps and triceps reflexes were 
2+.  An accompanying right elbow X-ray revealed mild degenerative 
changes and a right humerus X-ray was negative for evidence of a 
fracture or other abnormality.  Following this examination, a 
diagnosis of right elbow arthritis was made.

In a July 2009 statement, the Veteran reported that full right 
elbow extension or a "fully collapsed" right elbow caused pain.  
This pain was worsened by shaking hands, firmly grasping things, 
attempting to throw a ball or performing pull-ups.

A July 13, 2009 QTC examination reflected the Veteran's 
complaints of right elbow weakness, stiffness, lack of endurance, 
fatigability and pain.  Swelling, heat, redness, giving way, 
locking, deformity, tenderness, drainage, effusion, subluxation, 
dislocation, joint replacements for surgeries for this condition 
were denied.  He reported experiencing flare-ups as often as four 
times per month and that each time lasted for one week.  These 
flare-ups were precipitated by physical activity and relieved by 
rest and the use of over-the-counter medications.  He was right 
hand dominant.  Physical examination of the right elbow was 
negative for edema, instability, abnormal movement, effusion, 
weakness, tenderness, redness, heat, deformity, malalignment, 
drainage, subluxation or guarding of movement.  Right flexion was 
to 145 degrees with pain at 145 degrees, extension was to zero 
degrees with pain at zero degrees, supination was to 85 degrees 
with pain at 85 degrees and pronation was to 80 degrees with pain 
at 80 degrees.  Joint function was additionally limited by pain 
after repetitive use but not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  Following this 
examination, a diagnosis of right elbow arthritis was made.

A compensable rating for the Veteran's right elbow arthritis for 
the period prior to July 13, 2009 would require X-ray evidence of 
arthritis, elbow ankylosis, forearm flexion that was limited to 
100 degrees, forearm extension that was limited to 60 degrees, 
impairment of the ulna or radius or limitation of supination to 
30 degrees to less.  Full right elbow flexion, extension, 
supination and pronation were found in the November 2005 
examination.  Mild degenerative changes in the right elbow were 
found in the November 2005 X-ray, constituting X-ray evidence of 
arthritis and warranting a 10 percent rating.  38 C.F.R. § 4.71a, 
DCs 5003, 5205-5213.  

A rating in excess of 10 percent was not warranted for this 
period as the record was negative for elbow ankylosis, forearm 
flexion that was limited to 90 degrees, forearm extension that 
was limited to 75 degrees, impairment of the flail joint, 
nonunion of the ulna or radius or limitation pronation lost 
beyond the last quarter of arc.  Additional loss of motion due to 
pain, fatigue, weakness or lack of endurance following repetitive 
movement or during flare-ups was not found during the November 
2005 examination, and there is no indication that the Veteran's 
subjective reports of right elbow pain caused functional loss 
sufficient to warrant a higher disability rating.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.  A rating in excess of 10 percent is 
therefore not warranted.  38 C.F.R. § 4.71a, DCs 5205-5212.

A rating in excess of 10 percent for the Veteran's right elbow 
arthritis for the period beginning on July 13, 2009 requires 
elbow ankylosis, forearm flexion to be limited to 90 degrees, 
forearm extension to be limited to 75 degrees, impairment of the 
flail joint, nonunion of the ulna or radius or limitation 
pronation lost beyond the last quarter of arc.  The July 2009 
examination found full right elbow range of motion as well as 
full supination and pronation, with pain at the end of all 
motions.  The clinical evidence was negative for impairment of 
the flail joint or nonunion of the ulna or radius.  In addition, 
the clinical evidence was negative for ankylosis and suggests 
that the Veteran retained significant range of motion.  
Additional loss of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movement or during flare-ups 
was not found during the July 2009 examination, and there is no 
indication that the Veteran's subjective reports of right elbow 
pain caused functional loss sufficient to warrant a higher 
disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  A 
rating in excess of 10 percent is therefore not warranted 
beginning on July 13, 2009.  38 C.F.R. § 4.71a, DCs 5205-5212.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Bilateral Knee Chondromalacia 

The Veteran contends that the severity of his bilateral knee 
symptoms, including his knee pain, warrants a higher rating.

For rating purposes, normal range of motion in a knee joint is 
zero degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

Limitation of extension of a leg warrants a 10 percent rating 
when limited to 10 degrees, a 20 percent rating when it is 
limited to 15 degrees, a 30 percent rating when limited to 20 
degrees, a 40 percent rating when limited to 30 degrees and a 
maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Limitation of flexion of a leg warrants a 10 percent rating if 
flexion is limited to 45 degrees and a 20 percent rating if 
flexion is limited to 30 degrees.  Flexion that is limited to 15 
degrees warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, 
DC 5260.

Favorable knee ankylosis with the angle in full extension or in 
slight flexion between zero degrees and 10 degrees warrants a 30 
percent rating.  Ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent rating and in flexion between 20 
degrees and 45 degrees warrants a 50 percent.  Extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

Knee impairment with recurrent subluxation (partial dislocation) 
or lateral instability warrants a 10 percent rating if it is 
slight, a 20 percent rating if it is moderate, or a maximum 30 
percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The 
General Counsel subsequently clarified that for a knee disability 
rated under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not be compensable but must 
at least meet the criteria for a zero- percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 
9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has held that separate ratings could also be 
given for limitation of knee extension and flexion.  VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2004).

Genu recurvatum, including acquired or traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5263.

Removal of semilunar cartilage that was symptomatic warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5259.  Dislocated 
semilunar cartilage with frequent episodes of "locking," pan 
and effusion in the joint warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5258.

A November 2005 QTC examination reflected the Veteran's 
complaints of daily bilateral knee pain that made it more 
difficult to walk or stand for prolonged periods.  He heard 
"popping noises" while climbing stairs.  His gait was noted to 
be normal and he did not require the use of any devices for 
ambulation.  Physical examination of the knees revealed crepitus 
bilaterally but was otherwise normal.  Femur, tibia and fibula 
were normal bilaterally.  Bilateral flexion was from zero degrees 
to 140 degrees and extension was to zero degrees.  Range of 
motion was not additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination after repetitive use or 
during flare-ups.  Drawer and McMurry testing was negative 
bilaterally.  Lower extremity motor function and sensory function 
were normal.  Bilateral knee reflexes were 2+.  An accompanying 
X-ray of the left tibia and fibula was negative for evidence of a 
fracture or other abnormality.  Following this examination, a 
diagnosis of bilateral knee chondromalacia was made.

In a July 2009 statement, the Veteran reported that he 
experienced chronic knee pain and fatigue that worsens after five 
minutes of standing, sitting down or getting out of bed.  He 
paused after standing to reduce his knee pain and ensure that his 
weak knees were stable.  This knees have partially locked when 
getting out of bed and he "pops" his knee several times a week 
so that he can walk.  There have been occasions, usually after 
sleeping in bed, when his knees have failed to support his 
weight.  The knee pain was increased by bending his knees all the 
way back, extending them fully or crossing his legs.

A July 13, 2009 QTC examination reflected the Veteran's reports 
of bilateral knee weakness, stiffness, giving way, locking, 
fatigability,  pain, difficulty walking and standing and an 
inability to stand in one place for any length of time without 
having to move his knees.  Swelling, heat, redness, lack of 
endurance, deformity, tenderness, drainage, effusion, 
subluxation, dislocation, surgery or joint replacements were 
denied.  He experienced flare-ups four times per month that 
lasted for one week in duration each time and were precipitated 
by prolonged sleep, standing and sitting.  Flare-ups caused 
bilateral knee pain and caused extension or compression to be 
full with pain and were treated using over-the-counter 
medications.  Physical examination noted crepitus in the right 
knee but was negative for genu recurvatum, locking pain, edema, 
instability, abnormal movement, effusion, weakness, tenderness, 
redness, heat, deformity, malalignment, drainage, subluxation or 
guarding of movement bilaterally.  There was no crepitus in the 
left knee.  Right knee flexion was from zero degrees to 140 
degrees with pain at 140 degrees and extension was to zero 
degrees.  Left knee flexion was to 140 degrees and extension was 
to zero degrees, both without pain.  Right knee range of motion 
was additional limited by pain after repetitive use but was not 
additionally limited by fatigue, weakness, lack of endurance and 
incoordination.  Left knee range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The medial/lateral 
collateral, anterior/posterior cruciate and medial/lateral 
meniscus ligaments stability tests were all within normal limits 
bilaterally.  Accompanying bilateral knee X-rays were within 
normal limits.  Following this examination, a diagnosis of right 
knee chondromalacia was made.  The examiner noted that the 
Veteran's previously diagnosed left knee chondromalacia had 
resolved.

For the period prior to July 13, 2009, a compensable rating for 
the Veteran's bilateral knee chondromalacia would require knee 
ankylosis, flexion to be limited to 45 degrees, extension to be 
limited to 10 degrees, slight recurrent subluxation, slight 
lateral instability, malunion of the tibia and fibula with a 
slight knee disability, the removal of semilunar cartilage, genu 
recurvatum or X-ray evidence of knee arthritis.  The November 
2005 examination noted full knee range of motion bilaterally 
while Drawer and McMurry testing were negative bilaterally.  An 
accompanying knee X-ray was negative for arthritis.  The clinical 
evidence was negative for the removal of semilunar cartilage or 
genu recurvatum.  In addition, the clinical evidence was negative 
for ankylosis and suggests that the Veteran retains significant 
range of motion.  Additional loss of motion due to pain, fatigue, 
weakness or lack of endurance following repetitive movement or 
during flare-ups was not found during the November 2005 
examination, and there is no indication that the Veteran's 
subjective reports of knee pain and the objective findings of 
crepitus caused functional loss sufficient to warrant a higher 
disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  A 
compensable rating for bilateral knee chondromalacia prior to 
July 13, 2009 is therefore not warranted.  38 C.F.R. § 4.71a, DCs 
5256-5263.

A rating in excess of 10 percent for the Veteran's bilateral knee 
chondromalacia after July 13, 2009 would require knee ankylosis, 
moderate recurrent subluxation, moderate lateral instability, 
dislocated semilunar cartilage, flexion limited to 30 degrees, 
extension limited to 15 degrees or malunion of the tibia and 
fibula with a moderate knee deformity.  The July 2009 examination 
found the left knee motion to be full without pain and right knee 
flexion to be to 140 degrees, with pain beginning at 140 degrees.  
The medial/lateral collateral, anterior/posterior cruciate and 
medial/lateral meniscus ligaments stability tests were all within 
normal limits bilaterally despite the Veteran's subjective 
reports of knee weakness and instability.  Accompanying bilateral 
knee X-rays were within normal limits.  The clinical evidence was 
negative for dislocated semilunar cartilage or knee ankylosis and 
suggests that the Veteran retains significant range of motion.  
Additional loss of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movement or during flare-ups 
was not found during the July 2009 examination, and there is no 
indication that the Veteran's subjective reports of knee pain 
caused functional loss sufficient to warrant a higher disability 
rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Board notes 
that the Veteran reported flare-ups that occur four times per 
month and that each flare-up lasts one week, which would result 
in constant or near constant flare-ups, which were not supported 
by the available clinical evidence or the results of the QTC 
examination.  A rating in excess of 10 percent for bilateral knee 
chondromalacia beginning on July 13, 2009 is therefore not 
warranted.  38 C.F.R. § 4.71a, DCs 5256-5263.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Left Testicle Varicocele 

The Veteran contends that a compensable rating for his left 
testicle varicocele was warranted as he experienced constant 
swelling and pain in his left testicle.  This disability is rated 
by analogy under the diagnostic code for varicose veins.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits will 
be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits will be 
"99" for all unlisted conditions.  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

This disability implicates other potential diagnostic codes.  
Removal of one of the testis warrants a noncompensable rating and 
removal of both testis warrants a 30 percent rating.  38 C.F.R. 
§ 4.115b, DC 7524.  Complete atrophy of one of the testis 
warrants a noncompensable rating and complete atrophy of both 
testis warrants a 20 percent rating.  38 C.F.R. § 4.115b, DC 
7523.  A deformity of the penis with the loss of erectile power 
warrants a 20 percent rating.  38 C.F.R. § 4.115b, DC 7522.  
Removal of the penis glans warrants a 20 percent rating.  
38 C.F.R. § 4.115b, DC 7521.  Removal of half or more of the 
penis warrants a 30 percent rating.  38 C.F.R. § 4.115b, DC 7520.

Cases of voiding dysfunction are rated as either urine leakage, 
frequency, or obstructed voiding.

With continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 20 percent rating 
is warranted for a disability requiring the wearing of absorbent 
materials which must be changed less than two times per day.  A 
40 percent rating is warranted for a disability requiring the 
wearing of absorbent materials which must be changed two to four 
times per day.  A 60 percent rating contemplates the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.

In cases of urinary frequency, a 10 percent rating is warranted 
for a daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
contemplates cases of a daytime voiding interval between one and 
two hours, or awakening to void three to four times per night. A 
40 percent rating is assigned in cases of a daytime voiding 
interval less than one hour or awakening to void five or more 
times per night.  Id.

In cases of obstructed voiding, a noncompensable rating 
contemplates obstructive symptomatology with or without stricture 
disease requiring dilatation one to two times per year.  A 10 
percent rating is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) with 
any one or combination of the following: post- void residuals 
greater than 150 cc, urometry with a markedly diminished peak 
flow rate (less than 10 cc/sec), recurrent urinary tract 
infections secondary to obstruction, and stricture disease 
requiring periodic dilation every two to three months.  A 30 
percent rating is warranted for urinary retention requiring 
intermittent or continuous catheterization.  Id.

A November 2005 QTC examination reflected the Veteran's 
complaints of left testicular swelling since undergoing a 
vasectomy in November 1996.  Problems with urination, noctura, 
urinary hesitancy, urinary incontinence and potency problems were 
denied.  Physical examination revealed an enlarged left testicle 
that was one and a half times normal.  The right testicle was 
normal.  Following this examination, a diagnosis of varicocele of 
the left testicle was made.

In a July 2009 statement, the Veteran reported that he 
experienced constant swelling and pain in his left testicle, 
particularly after any sexual activity or prolonged standing.  He 
had started to urinate a couple of times during the night and has 
noticed some hesitation.

A July 13, 2009 QTC examination reflected the Veteran's reports 
that he urinated six times during the day at intervals of three 
hours and twice during the night at intervals of six hours.  He 
had problems starting urination and his urine flow was constant.  
Urinary incontinence and impotence were denied.  Physical 
examination revealed a normal penis and testicles.  There were 
findings of varicocele in the left testicle and varicose veins in 
both lower extremities.  Following this examination, a diagnosis 
of varicocele of the left testicle was made.

A compensable rating for the Veteran's left testicle varicocele 
requires a physical deformity of the testis or penis, the wearing 
of absorbent materials, a daytime voiding interval between two 
and three hours or awakening to void two times per night.  Both 
the November 2005 and July 2009 QTC examinations noted a normal 
penis and testis.  The Veteran denied problems with urination, 
noctura, urinary hesitancy and urinary incontinence in his 
November 2005 examination.  However, he reported daytime urinary 
intervals of three hours and that he awakened twice during the 
night to void in the July 2009 examination.  A 10 percent rating 
is therefore warranted as of July 13, 2009.  38 C.F.R. § 4.115a.  

A rating in excess of 10 percent is not warranted after July 13, 
2009 as the clinical evidence was negative for a daytime voiding 
interval between two and three hours, awakening to void three to 
four times per night, the wearing of absorbent materials, a penis 
deformity, complete atrophy of both testis or the removal of both 
testis.  38 C.F.R. §§ 4.115a, 4.115b, DCs 7520-7524. 


The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Bilateral Hand Tendinosis 

The Veteran contends that he experienced constant bilateral hand 
numbness and reduced range of motion for his right third finger 
and index finger.  His right hand disability is rated by analogy 
under the diagnostic code for tenosynovitis.

The rating code for tenosynovitis states that this disability is 
to be rated on limitation of motion of the affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

Muscle Group IX involves the intrinsic muscles of the hand, 
including the thenar eminence, the short flexor, opponens, 
abductor, and adductor of the thumb, hypothenar eminence, the 
short flexor, opponens, and abductor of the little finger, 4 
lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group 
IX functions to supplement the strong grasping movements of the 
forearm muscles with delicate manipulative movements.  38 C.F.R. 
§ 4.73, DC 5309.  As the hand is so compact a structure, isolated 
muscle injuries are rare, and these injuries are rated based on 
limitation of motion, with a minimum rating of 10 percent.  38 
C.F.R. § 4.73, DC 5309, Note.

Limitation of multiple fingers is to be separately rated and 
combined.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand, 
Note 5.

Limitation of motion of the ring or little finger warrants a 
noncompensable rating. 38 C.F.R. § 4.71a, DC 5229.  Unfavorable 
or favorable ankylosis of the ring or little finger for the major 
extremity warrants a noncompensable rating.  38 C.F.R. § 4.71a, 
DC 5227.  "Ankylosis" is immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary, 93 (30th ed. 2003).  Amputation 
of the ring finger of the major extremity without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 
5155.

The maximum rating for limitation of motion of the index or long 
finger is 10 percent.  That rating is provided when there is a 
gap of one inch or more between the fingertip and the proximal 
transverse crease of the palm with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, DC 5229.  For the index, long, ring 
and little fingers (digits II, III, IV and V), zero degrees of 
flexion represents the fingers fully extended, making a straight 
line with the rest of the hand.  38 C.F.R. § 4.71a, Note 1.

A November 2005 QTC examination reflected the Veteran's 
complaints of constant daily bilateral hand numbness and reduced 
ability to grip objects.  He reported being able to tie his 
shoelaces, fasten buttons and pick-up a piece of paper and tear 
it without difficulty.  Physical examination noted that the tips 
of his fingers can approximate the proximal transverse crease of 
the palm for all fingers on the right and left.  Handgrip was 
normal bilaterally.  Bilateral index finger proximal 
interphalangeal (PIP) flexion was from zero degrees to 110 
degrees, metacarpophalangeal (MP) flexion was from zero degrees 
to 90 degrees and distal interphalangeal (DIP) flexion was from 
zero degrees to 70 degrees.  Bilateral ring finger PIP flexion 
was from zero degrees to 110 degrees, MP flexion was from zero 
degrees to 80 degrees and DIP flexion was from zero degrees to 70 
degrees.  There was no ankylosis of the ring finger.  
Accompanying bilateral hand X-rays were suggestive of possible 
calcific tendinosis in the region of the distal interphalangeal 
joint of the second digit of the left hand and the third digit of 
the right hand.  Following this examination, diagnoses of 
bilateral hand calcific tendinosis were made.

In a July 2009 statement, the Veteran indicated that he 
experienced constant hand numbness and that his grip has been 
reduced.  He experienced constant pain and limited motion in his 
left index finger as well as in his right third finger.  He was 
unable to use his right third finger.

A July 2009 QTC examination reflected the Veteran's complaints of 
a burning and sharp pain in his right hand on the fourth and 
fifth fingers that occurred approximately three times per week as 
well as aching and sharp pain four times per day in his right 
third finger.  He experienced burning and sharp pain in the 
outside of his left hand and fourth and fifth fingers which 
occurred six times per day as well as constant pain in his left 
index finger.  He also reported bilateral hand numbness.  The 
examiner noted that the Veteran was able to ties his shoelaces, 
fasten buttons and pick up a piece of paper and tear it with 
either hand without difficulty.  Physical examination revealed a 
gap between the proximal transverse crease of the palm to the 
right hand long fingertip that was one c.m.  Right hand strength 
was moderately reduced and left hand strength was within normal 
limits.  Left index finger PIP flexion was from zero degrees to 
110 degrees, MP flexion was from zero degrees to 90 degrees and 
DIP flexion was from zero degrees to 70 degrees, all without 
pain.  Right ring (third) finger PIP flexion was from zero 
degrees to 110 degrees, MP flexion was from zero degrees to 90 
degrees and DIP flexion was from zero degrees to 70 degrees, all 
without pain.  These ranges of motion were not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.   Accompanying bilateral 
hand X-rays were within normal limits.  Following this 
examination, the examiner noted that the Veteran's bilateral hand 
calcific tendonitis had resolved and that there was no left index 
finger pathology.  A diagnosis of a right third finger strain was 
made.

A compensable rating for the Veteran's left hand disability would 
require limitation of index finger motion with a gap of one inch 
or more between the fingertip and the proximal transverse crease 
of the palm or extension limited by more than 30 degrees.  The 
November 2005 examination found that the tips of his fingers can 
approximate the proximal transverse crease of the palm for all 
fingers on the left and that his left index finger extension 
while PIP, MP and DIP flexion were to zero degrees for the index 
finger.  The July 2009 examination revealed that PIP, MP and DIP 
flexion were to zero degrees for the index finger.  Both 
examinations were negative for index finger ankylosis and the 
clinical evidence suggests that the Veteran retained significant 
range of motion in that finger.  Additional loss of motion due to 
pain, fatigue, weakness or lack of endurance following repetitive 
movement was not found during July 2009 examination, and there is 
no indication that the Veteran's subjective reports of hand pain 
caused functional loss sufficient to warrant a higher disability 
rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  A compensable 
rating for left hand calcified tendinosis is therefore not 
warranted for any period during the course of this appeal.  
38 C.F.R. § 4.71a, DCs 5225, 5229.

Limitation of motion or ankylosis of the ring finger warrants a 
noncompensable rating.  A compensable rating for impairment to 
the ring finger requires amputation; the clinical evidence is 
negative for such amputation and the Veteran remains able to use 
his right hand.  A compensable rating for the Veteran's calcified 
tendinosis of the right hand with a right third finger injury is 
therefore not warranted.  38 C.F.R. § 4.71a, DCs 5155, 5227, 
5230.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's various service-connected disabilities were 
manifested as described above.  The clinical evidence is negative 
for a hospitalization during the appellate period.  The rating 
criteria contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran reported that he had retired from service after 27 
years in his July 2009 statement and his current employment 
status is unclear.  The record was negative for evidence that the 
Veteran was unemployed due to his service-connected disabilities 
and the Veteran has not alleged such unemployability.  Further 
consideration of TDIU is therefore not warranted.





Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).



Left Leg and Left Foot Disorders

The Veteran contends that he suffers from pain and numbness in 
his left leg and left foot due to service.

A February 1980 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from foot 
trouble or lameness in an accompanying Report of Medical History 
(RMH).  A March 2005 separation examination was also negative for 
any relevant abnormalities.  The Veteran described experiencing 
pain that radiated from his lower back into his left leg and foot 
in an accompanying discharge RMH.  The remaining service 
treatment records were negative for complaints, treatments or 
diagnoses related to a left leg or left foot disability other 
than radiculopathy.

A November 2005 QTC examination reflected the Veteran's reports 
of low back pain that radiated from his back into his lower left 
extremity and left foot.  Physical examination of the left lower 
extremity was normal as were motor and sensory functioning.  Left 
knee and ankle reflexes were 2+.  There were no signs of abnormal 
weight bearing on examination of the feet.  An accompanying left 
foot X-ray was negative for any acute bony abnormality and an 
accompanying left tibia and fibula X-ray was also negative for 
evidence of fracture or other abnormality.  Following this 
examination, no diagnosis related to the Veteran's claimed left 
leg disorder and left foot disorder was rendered as there was no 
pathology to support a diagnosis.

Neither the July 2007 opinion from Dr. K. F. or from Dr. D. S. 
addressed the Veteran's claimed left leg disorder or left foot 
disorder.

Physical examination conducted during the July 2009 QTC 
examination was negative for any signs of abnormal weight bearing 
or breakdown, callosities or any unusual shoe wear pattern in 
reference to the Veteran's feet.  No findings or diagnoses 
related to a left leg disorder or left foot disorder were made by 
the examiner.

Although the Veteran has complained of generalized pain in his 
left lower extremity and foot, these symptoms do not constitute a 
disability for which service connection can be granted without a 
diagnosed or identifiable underlying malady or condition. See 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Both the November 2005 and July 2009 QTC examinations were 
negative for any findings or diagnoses related to a left leg or 
left foot disorder.  No other competent medical evidence 
suggesting that Veteran has a current disability related to his 
generalized complaints of pain has been presented.  As such, 
there is no competent evidence of a current disability upon which 
to predicate a grant of service connection on any basis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As the evidence is against finding a nexus between a diagnosed 
left leg disorder or left foot disorder and service, reasonable 
doubt does not arise and the claims are denied.  38 U.S.C.A. 
§5107(b).

Bilateral Shoulder Disorder

The Veteran contends that he now suffers from right shoulder 
arthritis and left shoulder soreness due to service.

A February 1980 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from a 
painful or "trick" shoulder in an accompanying RMH.  Complaints 
of left shoulder pain after being involved in a motorcycle 
accident were noted in November 1986 and a soft tissue injury was 
assessed.  An accompanying November 1986 left shoulder X-ray was 
negative.  A May 1992 treatment note reflected the Veteran's 
complaints of a right shoulder ache after "sleeping wrong" and 
an assessment of a musculoskeletal strain of the T3 paraspinal 
muscle was made.

A February 2004 right shoulder X-ray revealed a slight 
acromioclavicular separation without a fracture.  The Veteran 
reported that he had separated his right shoulder in a February 
2005 Report of Medical Assessment and reported experiencing a 
painful shoulder in a February 2005 RMH.  A March 2005 separation 
examination was negative for any relevant abnormalities.

A November 2005 QTC examination reflected the Veteran's reports 
of constant discomfort and limited motion associated with pain in 
both of his shoulders.  He had separated both of his shoulders 
during service.  Physical examination revealed the shoulders to 
be within normal limits bilaterally.  Accompanying bilateral 
shoulder X-rays were negative for fractures or dislocations.  
Following this examination, no diagnosis related to the Veteran's 
claimed bilateral shoulder disorder was rendered as there was no 
pathology to support a diagnosis.

Neither the July 2007 opinion from Dr. K. F. or from Dr. D. S. 
addressed the Veteran's claimed bilateral shoulder disorder.  The 
July 2009 QTC examination also did not address the claimed 
bilateral shoulder disorder.

Although the Veteran has complained of generalized pain and 
discomfort in both of his shoulders, these symptoms do not 
constitute a disability for which service connection can be 
granted without a diagnosed or identifiable underlying malady or 
condition. See Sanchez- Benitez, supra.  The November 2005 QTC 
examination was negative for any findings or diagnoses related to 
a shoulder disorder.  No other competent medical evidence 
suggesting that Veteran has a current disability related to his 
generalized complaints of shoulder pain has been presented.  As 
such, there is no competent evidence of a current disability upon 
which to predicate a grant of service connection on any basis.  
See Brammer, supra; see also Rabideau, supra.

As the evidence is against finding a nexus a diagnosed shoulder 
disorder and service, reasonable doubt does not arise and the 
claims are denied.  38 U.S.C.A. §5107(b).

Right Hip and Left Arm Disorders

The Veteran contends that he suffers from a right hip arthritis 
and left arm numbness as result of service.

 A February 1980 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied suffering from 
arthritis in an accompanying RHM.  A March 2005 service discharge 
examination was also negative for any relevant abnormalities.  
The Veteran reported suffering from popping and stiffness in the 
right hip area and numbness in his left forearm in an 
accompanying RMH.  The remaining service treatment records were 
negative for any complaints, treatments or diagnoses related to a 
right hip disorder or to a left arm disorder.

The Veteran reported constant right hip pain that reduced his 
ability to run and walk in a November 2005 QTC examination.  He 
also reported constant neck pain that radiated into his upper 
extremities.  Physical examination of the hips was within normal 
limits bilaterally.  Motor function and sensory function in the 
upper extremities were normal.  Left reflexes in the biceps and 
triceps were 2+.  A right hip X-ray was normal and a left forearm 
X-ray was negative for an acute bony abnormality.  Following this 
examination, no diagnosis related to the Veteran's claimed right 
hip disorder or arm disorder was rendered as there was no 
pathology to support a diagnosis.

Neither the July 2007 opinion from Dr. K. F. or from Dr. D. S. 
addressed the Veteran's claimed right hip disorder or left arm 
disorder.  The July 2009 QTC examination also did not address 
either claimed disorder.

Although the Veteran has complained of generalized pain in the 
right hip or left forearm, these symptoms do not constitute a 
disability for which service connection can be granted without a 
diagnosed or identifiable underlying malady or condition. See 
Sanchez- Benitez, supra.  The November 2005 QTC examination was 
negative for any findings or diagnoses related to a right hip 
disorder or to a left arm disorder.  No other competent medical 
evidence suggesting that Veteran has a current disability related 
to his generalized complaints of right hip and left arm pain has 
been presented.  As such, there is no competent evidence of a 
current disability upon which to predicate a grant of service 
connection on any basis.  See Brammer, supra; see also Rabideau, 
supra.

As the evidence is against finding a nexus between a diagnosed 
right hip disorder or left arm disorder and service, reasonable 
doubt does not arise and the claims are denied.  38 U.S.C.A. 
§5107(b).


ORDER

Entitlement to an initial 40 percent rating for Raynaud's 
syndrome is granted.

Entitlement to an initial compensable rating for left lower 
extremity varicose veins prior to July 13, 2009 and in excess of 
10 percent beginning on July 13, 2009 is denied.

Entitlement to an initial compensable rating for right lower 
extremity varicose veins prior to July 13, 2009 and in excess of 
10 percent beginning on July 13, 2009 is denied.

Entitlement to an initial rating of 10 percent for arthritis of 
the right elbow prior to July 13, 2009 is granted.

Entitlement to an initial compensable rating for right knee 
chondromalacia prior to July 13, 2009 and in excess of 10 percent 
after July 13, 2009 is denied.

Entitlement to an initial compensable rating for left knee 
chondromalacia prior to July 13, 2009 and in excess of 10 percent 
after July 13, 2009 is denied.

Entitlement to an initial 10 percent rating for left testicle 
varicocele is granted as of July 13, 2009.

Entitlement to an initial compensable rating for calcified 
tendinosis of the left hand with a left index finger injury is 
denied.

Entitlement to an initial compensable rating for calcified 
tendinosis of the right hand with a right third finger injury is 
denied.

Entitlement to service connection for a left leg disorder other 
than radiculopathy is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a left shoulder disorder is 
denied.

Entitlement to service connection for a right shoulder disorder 
is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left arm disorder other 
than radiculopathy is denied.


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


